MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	203	
Docket:	      Sag-17-121	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	5,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                             IN	RE	KEEGAN	M.	
	
	
PER	CURIAM	

	       [¶1]	 	 The	 parents	 of	 Keegan	 M.	 appeal	 from	 a	 judgment	 of	 the	 District	

Court	 (West	 Bath,	 Mathews,	 J.)	 terminating	 their	 parental	 rights	 to	 the	 child	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(b)(ii)	(2016).		

The	father	challenges	the	court’s	factual	findings	in	general,1	and	the	mother	

argues	that	the	Department	did	not	provide	the	services	necessary	for	her	to	

reunify	with	the	child.		Because	the	evidence	supports	the	court’s	findings	and	

discretionary	determinations,	we	affirm	the	judgment.	

        [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found,	by	clear	

and	convincing	evidence,	that	the	parents	were	unwilling	or	unable	to	protect	

Keegan	from	jeopardy	within	a	time	reasonably	calculated	to	meet	his	needs	


    1		Counsel	for	the	father	filed	a	brief	challenging	the	court’s	factual	findings	but	stating	counsel’s	

opinion	 that	 there	 was	 no	 meritorious	 basis	 for	 the	 father’s	 appeal.	 	 See	 In	 re	 M.C.,	 2014	 ME	 128,	
¶¶	6-7,	104	A.3d	139.		We	issued	an	order	permitting	the	father	to	file	a	supplemental	brief	on	his	
own	behalf,	but	he	did	not	do	so.	
2	

and	 were	 unable	 to	 take	 responsibility	 for	 him	 within	 a	 time	 reasonably	

calculated	 to	 meet	 his	 needs,	 and	 that	 termination	 of	 each	 parent’s	 parental	

rights	was	in	Keegan’s	best	interest.		See	id.;	In	re	Caleb	M.,	2017	ME	66,	¶	27,	

159	A.3d	345.		The	court	based	this	determination	on	the	following	findings	of	

fact.	

         [¶3]		After	the	jeopardy	court	(Field,	J.)	found,	in	July	2015,	that	Keegan	

was	in	jeopardy	due	to	“unsanitary,	unsafe,	and	unstable	living	conditions,	and	

lack	 of	 supervision,”	 the	 parents’	 reunification	 plans	 required	 that	 they	

participate	 in	 numerous	 services	 including	 psychological	 evaluations,	 case	

management,	 medication	 management,	 and	 counseling,	 and	 that	 they	 obtain	

“safe	and	stable	housing.”			

         [¶4]		By	the	time	of	the	termination	hearing,	Keegan,	then	six	years	old,	

showed	 signs	 of	 significant	 recovery	 from	 the	 serious	 harm	 he	 had	 suffered	

while	 in	 the	 care	 of	 his	 parents.	 	 Regarding	 the	 parents’	 participation	 in	 and	

compliance	with	the	reunification	plan,	the	termination	court	found	as	follows:	

         	     Until	fall	of	2016	[the	mother]	failed	to	obtain	any	counseling,	
         case	management	services	or	consistent	med	management.		

         	     .	.	.	.	

                [The	mother]	places	the	blame	for	her	failed	performance	as	
         it	relates	to	therapy,	med	management	and	case	management	on	
         the	Department.		The	evidence	record	indicates	otherwise.	.	.	.		The	
                                                                                       3	

      Court	 does	 not	 find	 [the	 mother]’s	 explanation	 for	 her	 failure	 to	
      comply	with	the	Department’s	recommendations	as	credible.	

      	     .	 .	 .	 [The	 father]	 has	 not	 to	 date	 participated	 in	 any	 case	
      management,	 med	 management	 or	 counseling.	 	 The	 Department	
      repeatedly	 requested	 [the	 father]	 to	 seek	 the	 services	 at	 family	
      team	 meeting	 and	 court	 date	 conferences	 but	 he	 has	 failed	 to	
      comply.	

Neither	parent	has	established	a	safe	living	environment	for	Keegan.	

            [The	 mother’s]	 present	 residential	 location	 is	 a	
      three-bedroom	mobile	home	in	which	she	and	her	new	boyfriend	
      reside	with	another	adult	couple.		The	Department	substantiated	
      her	new	boyfriend	for	child	abuse.			

            .	.	.	[The	father]	testified	that	he	cannot	meet	Keegan’s	needs	
      for	shelter	now.		

In	addition,	according	to	the	psychological	evaluations	and	the	findings	of	the	

court,	both	parents	suffered	from	serious	and	untreated	mental	illnesses	that	

affected	their	parenting	abilities.			

	     [¶5]		Immediately	after	Keegan	was	originally	removed	from	his	parents’	

care,	he	showed	signs	of	serious	challenges	including	violent	tantrums.		Over	

time,	and	in	the	care	of	his	aunt,	he	now	has	a	chance	for	a	normal,	happy	life.		

The	court	found	the	following:		

            .	.	.	[Keegan]	is	in	need	of	protection	and	permanency.		Mother	
      has	only	recently	started	the	treatment	process	and	father	has	not	
      started.		Both	parents	have	untreated	mental	health	issues	which	
      interfere	with	their	abilities	to	protect	and	care	for	Keegan	within	
      a	 time	 reasonably	 calculated	 to	 meet	 Keegan’s	 needs.		
      Keegan	 .	 .	 .	 has	 been	 placed	 with	 his	 maternal	 aunt	 .	 .	 .	 since	
4	

      February	 26,	 2015.	 .	 .	 .	 	 After	 the	 implementation	 of	 intensive	
      services,	Keegan	has	made	tremendous	progress	under	[his	aunt]’s	
      care.		Keegan	needs	predictability	and	stability	in	his	life	if	he	is	to	
      continue	on	this	positive	trajectory.		By	all	reports,	Keegan	is	now	
      thriving	 with	 [his	 aunt]	 and	 has	 a	 strong	 attachment	 to	
      her.	.	.	.			Keegan	deserves	and	needs	a	permanent	home.		The	Court	
      finds	by	clear	and	convincing	evidence	that	termination	of	parental	
      rights	is	in	the	child’s	best	interests.		The	permanency	plan	shall	be	
      Adoption.	

	     [¶6]	 	 Determinations	 of	 the	 weight	 and	 credibility	 of	 the	 witnesses’	

testimony	were	for	the	court	to	make,	and	in	the	absence	of	clear	error	we	will	

not	disturb	those	determinations	on	appeal.		In	re	Cameron	B.,	2017	ME	18,	¶	10,	

154	A.3d	1199.		Contrary	to	the	mother’s	contentions,	her	allegation	that	the	

Department	was	to	blame	for	her	failure	to	participate	in	the	various	services	

recommended	by	the	Department	was	explicitly	found	by	the	court	not	to	be	

credible.		

	     [¶7]		The	court’s	supported	findings	were	sufficient	for	the	court	to	have	

found	at	least	one	ground	of	parental	unfitness,	see	In	re	I.S.,	2015	ME	100,	¶	11,	

121	A.3d	105;	the	court	adequately	explained	how	the	deficits	of	the	parents	

render	 each	 parent	 unable	 to	 meet	 Keegan’s	 individual	 needs,	 see	 In	 re	

Jazmine	L.,	2004	ME	125,	¶	16,	861	A.2d	1277;	and	the	court	did	not	err	or	abuse	

its	discretion	in	determining	that	termination	of	the	parents’	parental	rights,	
                                                                                         5	

with	 a	 permanency	 plan	 of	 adoption,	 is	 in	 Keegan’s	 best	 interest.	 	 See	 In	 re	

Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	     	
	
Justin	W.	Andrus,	Esq.,	and	Lynn	J.	Madison,	Esq.,	Andrus	Law,	LLC,	Brunswick,	
for	appellant	father	
	
Julian	Richter,	Esq.,	Richter	Law,	LLC,	Gardiner,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
West	Bath	District	Court	docket	number	PC-2015-04	
FOR	CLERK	REFERENCE	ONLY